Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
1.	The terminal disclaimer filed on 5/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,510,736 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
2.	The prior art, U.S. PUBS No. 2004/0129946, teaches a display comprising: a plurality of bottom conductive lines on the display substrate; a plurality LED devices connected to the plurality of bottom conductive lines, each LED devices connected to a corresponding bottom conductive line; a plurality of electrode lines on the display substrate; a passivation layer spanning across the display substrate and laterally surrounding each LED device such that each LED device is embedded within the passivation layer; and a plurality of openings in the passivation layer; and a plurality of wires in contact with the plurality of LEDs, and in electrical contact with the plurality of electrode lines through the plurality of openings in the passivation layer, but is silent with respect to the above teachings in combination of a display substrate; a plurality of bottom conductive lines on the display substrate; a plurality of groups of LED devices connected to the plurality of bottom conductive lines, each group of LED devices connected to a corresponding bottom conductive line; a plurality of electrode lines on the display substrate; a passivation layer spanning across the display substrate and laterally surrounding each LED device in the plurality of groups of LED devices such that each LED device is embedded within the passivation layer; and a plurality of openings in the passivation layer; and a plurality of transparent top conductive layers directly over the passivation layer and in contact with the plurality of groups of LEDs, and in electrical contact with the plurality of electrode lines through the plurality of openings in the passivation layer.
3.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/7/22